Citation Nr: 1636493	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  13-13 717	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the previously denied claim of entitlement to service connection for cold weather injuries, feet (previously claimed as a bilateral foot condition).

2.  Entitlement to service connection for periodontal disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2016.

The reopened issue of entitlement to service connection for cold weather injury, bilateral feet, is addressed in the REMAND portion of the decision below and is remanded to the agency of original jurisdiction (AOJ).

The issue of service connection for periodontal disease for the purposes of obtaining VA dental treatment has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over it, and it is referred to the AOJ for additional referral to the appropriate VA Medical Center.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  Service connection for a bilateral foot condition was denied in a June 2007 rating decision on the basis that there was no evidence that the Veteran's foot condition was incurred in or caused by military service.  The Veteran did not appeal this decision.  

2.  Evidence received since the June 2007 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim of service connection for cold weather injuries of the feet.

3.  The Veteran's periodontal disease is not related to fumes exposure in service, and is not a disability which is otherwise eligible for service-connected disability compensation.


CONCLUSIONS OF LAW

1.  The June 2007 rating decision that denied the Veteran's claim for service connection for a bilateral foot condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302; 20.1103 (2015).

2.  The criteria for reopening the claim of entitlement to service connection for cold weather injuries, feet, have been met.  38 U.S.C.A. § 5108 (West 2014);  38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for periodontal disease have not been met.    38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  A standard March 2011 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment records (STRs) have been obtained.  Post-service VA and private treatment records have also been obtained.

Although a VA medical examination or opinion was not provided in connection with the claim for service connection for periodontal disease, the Board finds that one is not necessary to make a decision on the claim.  As explained in the analysis section below, the evidence does not indicate that the claimed disability may be associated with an established event, injury, or disease in service.  The Veteran's service treatment records do not show that he sustained dental trauma in service, nor has the Veteran so contended.  Additionally, he did not serve in combat.  As there is no evidence of dental trauma in service, and no evidence that the Veteran has been diagnosed with a dental disability consistent with exposure to fumes, the facts of this case do not meet the criteria to warrant a VA examination. See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (explaining that something more than an appellant's conclusory, generalized statement is needed to trigger VA's duty to assist by providing a medical next examination).

II.  New and Material Evidence

Service connection for a bilateral foot condition was most recently denied in a June 2007 rating decision on the basis that there was no evidence that the Veteran's foot condition was incurred in or caused by military service.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C.A. § 5108; Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

Since the prior June 2007 denial, the Veteran submitted a May 2016 private medical record that indicates the Veteran's diagnosed frostbite injury, bilateral feet, polyneuropathy, and neuropathy associated with diabetes mellitus type II are related to an in-service frostbite injury that occurred in 1978.  The credibility of this evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

This evidence is considered new, as it was not previously before VA at the time of the prior denial.  The evidence is also considered material as it shows a nexus between the Veteran's current diagnosed disabilities and his active military service.

Therefore, the Board finds that the evidence received since the June 2007 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim for service connection.  Thus, reopening of the Veteran's claim of service connection for a cold weather injury, feet, is warranted.

II.  Service Connection for Periodontal Disease

The Veteran seeks service connection for periodontal disease which he asserts developed as a result of exposure to fumes associated with his duties as a diesel engine mechanic.  For the reasons that follow, the Board finds that service-connected disability compensation is not warranted.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R.       § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In determining whether a dental disability is eligible for service connection, the regulations governing dental claims make a distinction between "treatable carious teeth, replaceable missing teeth . . . and periodontal disease," and teeth lost as a result of "loss of substance of body of maxilla or mandible" due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. §§ 3.381 , 4.150, Diagnostic Code 9913, Note (2015); Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent a demonstration of dental trauma or disease such as osteomyelitis, service connection for periodontal disease may be considered solely for the purpose of establishing eligibility for outpatient dental treatment or entitlement to a dental examination. Id.; see also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  Conversely, teeth lost as a result of "loss of substance of body of maxilla or mandible" due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease may be eligible for service-connected disability compensation.  Id.  

The Veteran's VA treatment records show a history of periodontal disease.  See, e.g., May 2008 Oral Surgery Outpatient Note.  However, the evidence of record does not indicate that a nexus exists between this disability and the Veteran's active military service.  The evidence in support of this allegation consists of the Veteran's lay statements.  To that end, in May 2016 the Veteran testified before the undersigned Veterans Law Judge and explained that while in the military he worked as a diesel mechanic.  He asserted that the exposure to toxic fumes from performing this job resulted in dental issues.  He testified that he sought dental care in the military after his gums began to bleed and that dentistry informed him that it could be periodontal disease or soft gums or stages of gingivitis.  He testified that after discharge from the military the condition was treated at VA and that it resulted in the extraction of teeth.  He testified that the VA physician told him that these problems were common for veterans with his prior military occupational specialty (MOS).  He testified that the periodontal disease was the result of exposure to the toxic fumes from his MOS.  The record, however, does not support a finding that the Veteran has a dental disability resulting from exposure to fumes in service.  Rather, the record reflects that the Veteran has been diagnosed with periodontal disease consistent with general dental neglect.  

A review of the Veteran's military personnel records shows that he worked as a power generator and wheel vehicle mechanic for three years and nine months.     See VA Form DD-214.  Thus, the Board finds that it is plausible that the Veteran was exposed to toxic fumes.  His STRs, however, do not show that he sought treatment for bleeding gums or that he had any dental problems while in service.  Thus, the Veteran's assertions regarding in-service treatment for a dental condition are uncorroborated.  Furthermore, a review of VA treatment records indicates that he did have a diagnosis of periodontal disease and that he underwent a teeth extraction, but there is no indication that VA medical personnel believed these problems to be associated with exposure to toxic fumes from his military service.  The only support of this allegation is the Veteran's lay statements, to include an allegation that medical literature relates periodontal disease to exposure to toxic fumes.

Unless a condition is within the common knowledge of a lay person, "in the absence of any medical evidence, [a] [veteran's] own conclusory statements regarding causation [are] insufficient to establish the necessary nexus between" active service and a current condition.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  The Board finds that the causation of the Veteran's periodontal disease would not be within the purview of lay observation as it is a medically complex matter; thus, the Veteran's statements are insufficient to establish a nexus.  

Accordingly, the Board finds that the evidence does not show a nexus between the Veteran's periodontal disease and his active military service.  The elements of service connection have not been met, and service connection for periodontal disease for disability compensation purposes is not warranted.

Under 38 C.F.R. § 3.381, periodontal disease is to be considered service-connected only for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  To the extent to which the Veteran and his representative seek service connection solely for outpatient dental treatment (i.e. pursuant to 38 C.F.R. § 3.381 ), as noted above the Board has referred this issue to the AOJ for appropriate action.


ORDER

The claim for entitlement to service connection for cold weather injuries, feet, is reopened; to this limited extent only, the appeal is granted.

Service connection for periodontal disease for disability compensation purposes is denied.


REMAND

Above, the Board reopened the previously denied claim of entitlement to service connection for cold weather injuries of the bilateral feet, based on a May 2016 private medical record.  As this record shows that the Veteran has a current disability that may be related to his active military service, the Board finds that VA has a duty to assist the Veteran in substantiating his claim by providing a medical examination.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. 79.  Accordingly, on remand, such an examination should be scheduled.

Additionally, on remand, any outstanding VA treatment records must be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c).

Accordingly, the issue is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral foot condition.  The entire claims file must be reviewed in conjunction with the examination report.

The examiner is asked to diagnose any foot problems.  The examiner should note the May 2016 private medical record and, if any disability noted therein is ruled out, a complete explanation should be provided.

For each diagnosed disability, the examiner should answer whether it is at least as likely as not (a 50 percent or greater probability) that it was incurred in or is otherwise related to the Veteran's active military service, including as a result of exposure to cold weather.  In this regard, the examiner should address the Veteran's assertions that his foot disorder existed prior to his diagnosis of diabetes mellitus.

A complete rationale must be provided for all opinions.  The rationale must discuss the pertinent evidence of record, to include the lay statements from the Veteran, his family, his fiancé, and her family.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


